Appeals (by permission of this court) from two orders of the Supreme Court, Queens County, both dated February 3, 1970, which denied two motions (each motion by a separate group of defendants) pursuant to CPLR 3013, 3014 and 3024 to compel plaintiffs to separately state and number, etc., all the causes of action alleged in the first three causes of action. Orders modified, by striking from each all the decretal provisions thereof after the one which states that the motion is “denied” and by adding to each, immediately after said word " denied ”, the following: “ except that it is granted with respect to the third cause of action to the extent that plaintiffs are directed to serve a further amended complaint in which the third cause of action shall be made more definite and certain in the following respects: (1) the amount of loans made to plaintiff Emil Lence by defendants which he claims were usurious; (2) when these loans were made; (3) the respect in which said loans were usurious; and (4) the amount of principal and interest repaid on these loans.” As so modified, orders affirmed, without costs. Plaintiffs shall serve such further *967amended complaint within 20 days after entry of the order hereon. As pleaded, the third cause of action consists of merely a conelusory paragraph that defendants demanded and received usurious interest on plaintiff Emil Lence’s indebtedness to them. The rate of such interest is not set forth. Thus, that cause of action should be made more definite and certain as directed herein. Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.